      Case 21-01080-jw Doc 5-1 Filed 04/19/21 Entered 04/19/21 14:19:11                                           Desc Ch 11
                    First Mtg Notice(BNC)2: Notice Recipients Page 1 of 1
                                                      Notice Recipients
District/Off: 0420−2                       User: admin                            Date Created: 4/19/2021
Case: 21−01080−jw                          Form ID: b309f2                        Total: 35


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Epic Arcades SC, LLC           1410 North Ocean Blvd.         Suite 103 & 202        Myrtle Beach, SC 29557
ust         US Trustee's Office        Strom Thurmond Federal Building           1835 Assembly St.        Suite
            953        Columbia, SC 29201
tr          J. Kershaw Spong         Robinson Gray Stepp & Laffitte, LLC           PO Box 11449         Columbia, SC 29211
intp        US Bankruptcy Court           Attn: Systems       1100 Laurel Street        Columbia, SC 29201−2423
aty         Christine E Brimm          Barton Brimm, PA         P.O. Box 14805          Myrtle Beach, SC 29587
543964031 A&A Global Industries            17 Stenersen Lane        Cockeysville, MD 21030
543964034 ARM Epic, LLC             2970 Epic Place        Grand Prairie, TX 75052
543964032 Alayna Negri          706 Longchamps Court           Myrtle Beach, SC 29579
543964033 American Resort Management              2950 West 12th Street, Suite 50        Erie, PA 16505
543964035 BMI Merchandise             1960 Rutgers University Blvd.        Lakewood, NJ 08701
543964036 Brianna Harper          7025 Bladebeak Lane          Myrtle Beach, SC 29588
543964037 Cesar Nunez Alvarez            2241 S. State Highway 121         Apt. 337        Lewisville, TX 75067
543964038 Chalpin Realty          c/o Marc Chalpin        220 East 54th Street, Apt. 6A         New York, NY 10022
543964039 Chancel Hospitality Residential & Tourism, In           736 E. Highway 501          Conway, SC 29526
543964040 Cintas         P.O. Box 630803          Cincinnati, OH 45263−0803
543964041 Corey Green          603 36th Avenue North, Apt. A           Myrtle Beach, SC 29577
543964042 Dalyla Stoffel         111 Loggers Run         Myrtle Beach, SC 29588
543964043 Faith Cannizzo          1106 Cherokee Street, Unit 4         Myrtle Beach, SC 29577
543964044 Frank Pracukowski            7 Holdridge Court        Mystic, CT 06355
543964045 Great Security, LL          8574 Centry Circle        North Charleston, SC 29420
543964046 Heather Carroll         153 Interacoastal Village Court         Myrtle Beach, SC 29588
543964047 Howard Roun, Jr.           7391 Hucks Road, Lot 3          Gresham, SC 29546
543964048 Juan Sanchez          213 Goretown Loop           Loris, SC 29569
543964049 Kaden Gibson           1218 Harvester Circle         Myrtle Beach, SC 29579
543964050 Laura Busch          685 Burcale Road G6          Myrtle Beach, SC 29579
543964051 Linda Ramos           400 N. Ocean Blvd.         Myrtle Beach, SC 29577
543964052 Northshore Technological, Inc.           3618 West 12th Street        Erie, PA 16505
543964053 Redemption Plus, LLC             P.O. Box 9278        Fall River, MA 02720
543964054 Richard Coleman            413 Beachgrove Drive          Erie, PA 16505
543964055 Ryan Havenar           3921 Stillwood Drive         Myrtle Beach, SC 29588
543964056 Santrel Sutton         130 Carver Street        Myrtle Beach, SC 29577
543964057 Spectrum          dba Spectrum Business          P.O. Box 4617         Carol Stream, IL 60197−4617
543964058 Sysco Columbia           P.O. Box 9224         Columbia, SC 29290
543964059 Timothy McDonald              306 9th Avenue North         Myrtle Beach, SC 29577
543964060 Waterpark Arcades, LLC             303 Peterson Plank Road         Carlstadt, NJ 07072
                                                                                                                    TOTAL: 35
